On Appellee’s Motion for Rehearing
Appellee urges that his special issue No. 1, quoted in our original opinion, is framed on the following special issue suggested as a proper one by the Supreme Court in Denbow v. Standard Acc. Ins. Co., 143 Tex. 455, 186 S.W.2d 236, 239:
“Issue No. 12 could have been submitted in the affirmative in substantially the same language by framing the issue' as follows: ‘Did the injury, if any, to Denbow’s left wrist affect parts of his body other than his hand and wrist, thereby causing disability?’ If an instruction on the burden of proof had been desired, this issue could have been followed by an instruction as follows: ‘If you find from a preponderance of the evidence that the injury to the left wrist affected parts of the body other than the hand and wrist, thereby producing disability, you will answer this issue, “Yes.” Otherwise you will answer it, “No.” ’ ”
It should be noted that the special issue so suggested was a defensive special issue and if the defendant did not object to the form of the issue as duplicitous, the plaintiff could certainly not complain thereof as being harmful to plaintiff. And in addition the Supreme Court recognized that its suggested form of special issue did not place any burden of proof with respect thereto. Here the defendant complained that as framed the special issue was a. comment on the weight of' the evidence. That is, that it assumed that if the jury believed the injury extended to or affected the leg below the knee, that some in-; capacity resulted to - the leg below the-knee. The plaintiff, upon the complaint of the defendant on this score, should have requested the court to place the burden of the preponderance of the evidence as suggested by the Supreme Court.
Furthermore, the Supreme Court’s suggested form for special issue set out here-inabove was suggested in lieu of the negative form which had been given in that case, which reads as follows:
“ ‘Special Issue No. 12: Do you find from a preponderance of the evidence that the effects, if any, of the injury to H. E. Denbow’s left wrist causing disability, if any, are not limited to his left hand?’ To which the jury answered: ‘We do not.’” •
After careful reconsideration we have concluded that the special issue given in this case over the objections of the defendant (appellant) was subject to the-vices asserted by defendant and we abide by our ruling on original hearing, and the motion for rehearing is refused.